     Case 2:21-mj-30148-DUTY ECF No. 3, PageID.31 Filed 04/01/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                                    Criminal No. 21-mj-30148
v.

Ylli Didani,

         Defendant.
                                 /

                      MOTION AND ORDER TO UNSEAL THE
                      COMPLAINT AND ARREST WARRANT

     The United States of America requests the court to unseal the Complaint,

Arrest Warrant, and all attendant papers for the following reasons:

     1. That the defendant has been arrested on the complaint by law enforcement

        officers.

     2. That the United States is no longer apprehensive that the defendant may flee

        prior to appearance on the complaint.

                                        Respectfully submitted,

                                        Saima S. Mohsin
                                        Acting United States Attorney

                                        s/Mark Bilkovic
                                        Mark Bilkovic P48855
                                        Assistant United States Attorney
                                        211 W. Fort Street, Suite 2001
                                        Detroit, MI 48226
                                        mark.bilkovic@usdoj.gov
                                        (313) 226-9623
Dated: April 1, 2021
   Case 2:21-mj-30148-DUTY ECF No. 3, PageID.32 Filed 04/01/21 Page 2 of 2




IT IS SO ORDERED.

                                   s/ANTHONY P. PATTI
                                   Anthony P. Patti
                                   United States Magistrate Judge

Entered: April 1, 2021
